Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-20-2006

Atwell v. Dean
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3153




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Atwell v. Dean" (2006). 2006 Decisions. Paper 55.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/55


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-69                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                               NOS. 06-3153 and 06-3290
                                 ________________

                           GEOFFREY WILLARD ATWELL,
                                    Appellant

                                            v.

                       PAUL T. DEAN; MICHAEL A. GEORGE
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                            (M.D. Pa. Civ. No. 06-cv-01046)
                      District Judge: Honorable Sylvia H. Rambo
                    _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                  November 30, 2006

       BEFORE: SLOVITER, CHAGARES and NYGAARD, CIRCUIT JUDGES

                               (Filed: December 20, 2006)
                               _______________________

                                       OPINION
                               _______________________
PER CURIAM

       Geoffrey Atwell, a former state prisoner proceeding pro se, appeals an order of the

United States District Court for the Middle District of Pennsylvania denying his motion

for recusal and an order dismissing his civil rights complaint. We will dismiss his appeals

pursuant to 28 U.S.C. § 1915(e)(2)(B).
       Atwell filed a civil rights action against former Assistant District Attorney Paul

Dean and former District Attorney Michael George alleging that they falsely and

maliciously prosecuted him in violation of his rights to due process and equal protection

of the law. Atwell sought various remedies, including the prosecution of Dean and

George for violating federal law, and the termination of their employment.

       Shortly thereafter, Atwell sought the recusal of District Judge Sylvia Rambo

pursuant to 28 U.S.C. §§ 144, 455(a) and 455(b)(1). Atwell alleged that Judge Rambo

was biased against him based upon her adverse rulings in civil rights actions he filed

when he was incarcerated, and the fact that this Court remanded some of his cases to the

District Court for further proceedings. Atwell also stated that he filed a criminal

complaint against Judge Rambo, and that she had a conflict of interest because she was

previously employed by the Commonwealth of Pennsylvania.

       Judge Rambo denied the motion for recusal and subsequently dismissed Atwell’s

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). These appeals followed. We have

jurisdiction pursuant to 28 U.S.C. § 1291.1

       As recognized by Judge Rambo, opinions formed by a judge on the basis of events




   1
    Atwell was initially notified that his appeal of the order denying recusal (C.A. No. 06-
3153) might be dismissed for lack of jurisdiction because a final order had not been
entered in his case at the time he filed his appeal. Because the District Court has now
entered a final order, we have jurisdiction to review the order denying recusal along with
Atwell’s appeal from the final order, in C.A. No. 06-3290. We hereby consolidate these
two appeals.

                                              2
occurring in the course of prior proceedings do not constitute a basis for a bias motion

under 28 U.S.C. §§ 144, 455(a) and 455(b)(1) unless they display a deep-seated

antagonism that would make fair judgment impossible. Liteky v. United States, 510 U.S.
540, 555 (1990). Judicial rulings alone almost never constitute a valid basis for a bias

motion. Id. As Atwell’s allegations do not show a deep-seated antagonism, Judge

Rambo did not abuse her discretion in denying Atwell’s request for recusal based upon

her rulings in his prior lawsuits, and the fact that some of those decisions were remanded

on appeal. We also agree that Judge Rambo’s employment as a Pennsylvania judge thirty

years ago, and the fact that Atwell filed a complaint against Judge Rambo, of which she

stated she had no knowledge, did not require recusal.

       Judge Rambo also did not err in dismissing Atwell’s complaint. To the extent

Atwell sought damages for false and malicious prosecution, Atwell has no cause of action

under 28 U.S.C. § 1983 absent a showing that his conviction has been reversed,

expunged, declared invalid, or called into question by a federal court’s issuance of a writ

of habeas corpus. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). The District Court

also correctly noted that it lacked authority to order the defendants’ prosecution or the

termination of their employment.

       Accordingly, we will dismiss these appeals pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                           3